Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the application filed June 26, 2020.

3.	Claims 1-20 have examined and are pending with this action.


Allowable Subject Matter
4.	Claims 1-20 are allowable over prior art of record.

5.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “performing a dual-model algorithm on the first relocation costs data-model to determine a first preliminary relocation costs predictive model for the first relocation service; receiving, at the computing device and from a remote device; a first dataset of a subject to be relocated, the first dataset comprising the subject's origin location, the subject's destination location, the distance between the origin and destination locations, the subject's job level, and the subject's family size; analyzing the first dataset with the first preliminary relocation costs predictive model to generate a first preliminary relocation costs for the first relocation service; performing the dual-model algorithm on the first relocation costs data-model to determine a first supplemental relocation costs predictive model for the first relocation service; receiving, at the computing device and from the remote device, a second dataset of the subject to be relocated, the second dataset comprising the subject's origin location, the subject's destination location, the distance between the origin and destination locations, the subject's job level, the subject's family size, the subject's origin home type, and the number of rooms in the subject's origin home; analyzing the second dataset with the first supplemental relocation costs predictive model to generate a first supplemental relocation costs for the first relocation service” as recited in independent claims 1 and 11, and similarly recited in independent claim 17.
Although prior art teaches estimating cost in various environments as well as models and algorithms for the estimation, prior art of record, fails to explicitly disclose, teach or suggest, alone or in combination of a “dual-model algorithm” determining “a first preliminary relocation cost predictive model” and “a first supplemental relocation cost predictive model”.  Furthermore, prior art of record, fails to explicitly disclose, teach or suggest, alone or in combination a first dataset comprising “the subject's origin location, the subject's destination location, the distance between the origin and destination locations, the subject's job level, and the subject's family size”, and a second dataset comprising “the subject's origin location, the subject's destination location, the distance between the origin and destination locations, the subject's job level, the subject's family size, the subject's origin home type, and the number of rooms in the subject's origin home”, wherein these datasets are analyzed to generate “a first preliminary relocation cost” and “a first supplemental relocation cost”, respectively.
For at least these reasons above, claims 1-20 are allowable.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael Won/Primary Examiner, Art Unit 2443